Citation Nr: 1316049	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  10-11 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for residuals of a left knee injury.

3.  Entitlement to an increased rating greater than 10 percent for residuals, avulsion fracture, left ankle with degenerative arthritis.


REPRESENTATION

Appellant represented by:	[redacted], Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the Veteran has executed two powers of attorney in relation to representation before VA.  In February 2012, he executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Disabled American Veterans (DAV).  This was submitted in conjunction with claims not on appeal before the Board.  Previously, in May 2010, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of his sister, Ms. [redacted].  This power of attorney was executed in conjunction with the claims currently before the Board.  It is a special power of attorney, pursuant to 38 C.F.R. § 14.630, which allows for one-time representation by an individual who is not accredited by VA as required in 38 C.F.R. § 14.629.  As it is a limited power of attorney tied to the claims on appeal, the Board finds that the later executed VA Form 22-22 in favor of DAV does not automatically revoke his sister's representation in this matter.  She remains the representative of record in this appeal.  

The Veteran had a hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of that proceeding has been associated with the claims file.

The Veteran's claims were remanded by the Board in January 2013 for additional development.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Based on review of the evidence of record, the Board concludes that a remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

In an April 2013 statement, the Veteran's representative notified the Board that she had not received a copy of the March 2013 Supplemental Statement of the Case (SSOC).  Review of the record confirms that the March 2013 SSOC was mistakenly sent to the Veteran's other representative of record, DAV.  As discussed in detail above, the Board has recognized Ms.[redacted] as the Veteran's representative as to the issues currently before the Board.

It is clear that the Veteran's representative did not receive proper notice of the March 2013 SSOC.  The failure to provide the Veteran's representative the March 2013 SSOC is a material defect in the SSOC necessitating remand.  See 38 C.F.R. § 19.31(b)(2) (2012).  Following provision of the SSOC, the Veteran and his representative will be afforded time to provide a response.

Accordingly, the case is REMANDED for the following action:

Issue a copy of the March 2013 SSOC to the Veteran's representative of record for this appeal, Ms.[redacted], Esq.  (Note that DAV is the Veteran's representative for other issues, not on appeal, and should not be provided with a copy of this decision).  The Veteran and his representative should be given an appropriate time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




